^                        155-15                                          ORIGINAL

                                                                                            COURT OF CMAL APPEALS
    ^rifOftne, T_
                TJo^           ^fo^ g^Te^CAt?                                               Abel Acosta, Clerk
                                                                                                       FILED IN
                                                                                      COURT OF CRIMINAL APPEALS
   Oil) Vftlt^"^ 4r (r\
                                                                                                  NAY 12 2015

        Tkl t^KVi^ CWr ^ /Iffeafe                                                               Abel Acosta, Cierk
'in (WilO. ftftft/3 fan Jte 4(5^ T);^V^ Qjhhet


            iWiiims^cxm^ fog.
                D /^Cft^'af*^ ••KOfi-eu)
^- ^ ,r_^   :    ^   i»   i   '.    :    CI   '.   5   > -* —   :   -    .   :   _   •' s   *     (•    tr




                                                                        Cruuv* mj \Qrdl*> JfoSi
                                                                        ftt^y* ItpLiii
                                                                        lUhy 0»)±
                                                                        irfi fa qii
                                                                        fWfr* ^7*** (
      j_]\k/ fey B»fov
                        ffO^f 3, ftofolo /W fckZ6                                              •~T*b\c o-f (WW>                                                      .-




\j& *£ wt ts (Ud Cau^&I
 w'*^*r-         --_                          -        _        ,.           ^ t *••*,   _.   k   ..   .   ..   .        ---'

 itfcle &£ t*&Au\,H

\z-1& tf IflulbpriVcs
                                                                                                                                hx
^pJ^t^^yt Y^fi/A:^ orptL frfo/r\&Lh
            p-4e-S^*4s—**!- ~i% 760o9.                                                                                                                 _^___
     •           Tfr^H^M^                        ___
(____4D____               , .




(^_roUK^Ajc__o^              ;                          ,

 ptW*i 0Uel~t r Tv vp/'/T d)f*, > Sft> Jo \/ov Jh4 ^ Mto+

/is f>v hi*} W kjc frW- Uv. hcdjofiy -I* ft£ Jo votlt iJkt 4hf

K/r fart W(ttQwwtJj^>f •
*,_/. v,c hn^*!^ 37^ u.5. %3Urn) Hew^^3 v5^-^ ^^ '^ *°*5
                 !_€___
            GrrQutf)TWs& (W/l
         J •fl^An^UAs (W tWtr&i xj>c pit* at Ay^re .- "jZ*^ tfi^vfrr he^
         ®f jW&ksnty- {wufe &w\g/ fr^4&e home •kt>vj feci \foflw£til-ty

     t       a         * ™        dfivv^W* «n yf U^r^j^ a^jnrJ^ firWU ic^ay^, p^¥^CJYin^W^^
            :UroiWi> Vou>^                                 _j                              _
     M. Ov ftfinl %S,WtJ *rtc 'tUc^T^^ C&i• Wftllwit H**c en h> -^V seme Will*-T\ ^Ppmlo *fr 7b0&! fifl^T Uv- hewf-c \jvV> put- or\ lockVe**'               _

           GffQUM) Yjyrti                                        •.

^R        five M\r\lAc fr/Woto 4*> \fl»Vk ..(.?***).., 5'h< -\&£c£>


         ©ft/ A vrm&ltfrs 4rotr\a 4Kly of CP^~ ,„^The ^mtex^v^



         j_rrhi^A>o Slf-




                                                                                               '   »



                                                                                               \\$
                                                         1_>^ flF fkM\irf&es
                                                                                                                                           • /




                               ~»-   *    V-—     »'••




  4. iyJv) r5, /huykJ 373 t*5 gg ffite)                                                                                                    »       e

                                                           •*         s_                                                                       nW
 ^       Cflft&W^w QVMf\t M.S. foh flmeMwif
              -\—v         »    V        /-
                                                                                                                                           I'(6)
 it. 'CmgjiWioiJ of vjvt tl.5. gjv--*^ ftwwMW'
                                                                                                                                       M           (a;
 1. D;cfc^ >& foks W5.w.»rf 3%,3H f -hox? C£>m hf Mi)
       -».—v-         -/——*
                                                                                                                                       • *(A)
  i €\Tgn5 v5, Pollack "W3flio.M wlfwkJ
                                                                                                                                       'Afc)
  ci. 'fifwit C^^> (f Qij-ww 
  U.fetW Et&l«S CtiiryftyC*Ptllt                                                                                                       0       I

                                                                                                                                       I rW
   -^^""ji—!—,—e                                  •             '          ,    -    --^—c—-•—=?—--—«•


' _.    L_>          >—£         ,—».         3          »_,        Lj -i      5 »   •   fe__-. __   ^   « >   »   J   ^   5=   -J *   rt1 1- W)
     N. \Cr4ftA vs, bo*)t})em£oi Usd t.tu.MjfrU
                                   _.—<    ->.—=—L-s=—=»—>   x—.   _—•=   =      ', w
    16, t>hH ^JMk^l^^-3jil/
                                      _i    »•_,_
                                                                               ;; fe)
    \l. Tir
                                                                                ; ;«•)
    11. ^Thcmf&fin ^-SWk ^5vfrd JDK'-
                                                                               i 
    U. Xtmmo Aw\ 1^ &)
•
         •




     .




                                                                                         «2-
       Coynes rvQUJ (Vt r> nic Tftv|^obcrte, (Vpjte1i\t^,ArJ vhy"VVvg,^T^Ya5 DY (Lrt'fhWjl \AufrKog. !V\sfr]>H

                VtA5*&^ Jr -tWCc^g-



  Qo;a1p^ rJLhdjLTo.dl Oh Oa^an^ ^>0\^. Vot^o-Hott Tor KJfeftK^

^)i^g^J.-IiP.c? ^fWM*^ QP^Vl 'D^°^* fr Second JYteHp* i^t*
                2&uer 4x Tld'tP




                                            R^W ft*f/y ^**- #*^
                                                kfi*A^'£fi*1 JLdiii/>
                                              &MLlt':W*j fe>M? Pro>e
                                              lW*f Orvj^ (govm
                                               7^2 P^1>2
                                               fttotUTE^un




 f• &.fail l!l?og> jfli^T/ j/rfew=>: 1*1 \ wi&^^y fttyU>iii» ( Ibailed JM MtsmJijItsu*)
'o>A lKrj> :'Tfo Vy of Mfrf ?*>< S\
                         Y



Gjtc able b \i)r htf*. ^ ft,'***-
^- Copy. *t SuOoiLh* $$fadwl \ (fovt> QajM/ o^mrrt-




                                                Jkfy/A   f.^r




 7- jttpofct (KM tPS OfJ ttwkt Holrtzh Ajl,&>£>,£
                                     LANE E. RUGELEY
                            RUGELEY & ASSOCIATES, P.C.
                                       ATTORNEYS AT LAW
                                     16 NORTH CADDO STREET
                                       CLEBURNE, TX 76031
                       On the Northeast Corner of the Historic Courthouse Square
                                 Tel: 817-641-4055   Fax: 817-641-0003




                                          January 13, 2015


CMRRR 7012 2210 0001 1733 8150


Ginnie Faye Roberts
TDJC# 1906777
Lane Murray Unit
1916N. HWY36ByPass
Gatesville, TX 76596



                Re: Opinion - NO. 10-14-00048-CR, In the Court Of Appeals
                              Tenth Judicial District, Waco, Texas


Dear Ms. Roberts:


        I have enclosed a copy of the opinion and judgment that I have received from the Court
of Appeals. The Court of Appeals affirmed the trial court's decision in your case. The next level
of your appeal would be to the Court of Criminal Appeals in Austin, Texas. Unlike the Court of
Appeals, the Court of Criminal Appeals is not required to hear an appeal. The Court of Criminal
Appeals has discretionary review authority in criminal cases. Should you decide to proceed with
an appeal of your case, you will need to file a.pro se Petition for Discretionary Review (PDR)
within thirty (30) days of the date of the opinion of the Tenth Court of Appeals pursuant to Texas
Rule of Appellate Procedure 68, a copy of which I have also included.

       The date of the opinion was January 8, 2015. Therefore, a PDR would have to be filed
with the Court of Criminal Appeals no later than February 7, 2015. The mailing address for the
Court of Criminal Appeals is P.O. Box 12308 Austin, Texas 78711.


                                                        Sincerely,


                                                        Lane E. R
                              COURT OF APPEALS
                                TENTH DISTRICT OF TEXAS


                                        January 8, 2015
                                      No. 10-14-00048-CR

                                     GINNIE FAY ROBERTS
                                               v.

                                     THE STATE OF TEXAS



                                 From the 413th District Court
                                     Johnson County, Texas
                                     Trial Court No. F47843



                                        JUDGMENT


       This Court has reviewed the briefs of the parties and the record as relevant to the issues
raised in this proceeding and finds that no reversible error is presented. Accordingly, the trial
court's judgments of February 13, 2014 are affirmed.
       A copy of this judgment will be certified by the Clerk of this Court and delivered to the
trial court clerk for enforcement.

                                             PER CURIAM

                                             SHARRI ROESSLER, CLERK


                                             By:       Nita Whitener
                                                    Deputy Clerk
           ^1" OP A/^%.
  "Shs-C/Olwvcv it yVAp-H, §£*&£            JJLASCS*.




        y\Vv nnci^n-v *a DJVillD ^^\ !V|K^\nR
^4 owv.,^ /.A ^w«- cvPfr §fy,^iD (-wsg^A*..,,.,- i/ficl4l
&*                       r-.Qs>y>wCT                     ^YvVtAVA



 tffitriX OaaLjCt:       -      v^/v^.

                         PAMELA KAY MARK
                            Notary Public



                     3
                            STATE OF TEXAS
                         MyComa Exp, hmcy 28,2013       G6ft>^»tt«i. ffrfr-i
                                                         Mwjtf'^* •*•*>•'«'
                                                                                        ft'
                                 •iiOE *l^il O.11                         :iEETTOEm:i          iiibEOibrf"
                                                               .^01>V'
                ^^•ji/it)                                      ''snas^                 X£09L    xi 'aNanaaiD
                                                                                               HvwaoaiH 008T
                                                                                          X3NNIHDW    'O aiAva
                                                                                                                         •aacrao
                                                                                                                         am.


                                                                                                                                JO
                                                                                                                                oi,
                   ^
                 •7^>;
                          rrry                                                                                                                                               o
                                                00T//.E CINV SHVTIOa 3N.IN XLHIHI aaHONTlH 33HHI***                          xva
          Z,E'6££***$             6E0/L6          frT02/0T./20           £Al?62?
          ^unouiv ^aN            •on 3joeqo                              • on jopuaA
                                                        ©^BQ                                                                                                      oj
                                                                                                                                                                             3
                                                                                                      S0E9-9SS-/.I8
                                                                                       00SS-CE09Z.   XI 'eujnqsxo
                                                                                                  ^bsjc^S   utbw N   Z
    6E0Z.6     ^"^                 1ES0-EE09Z. Xi 'auanqaxa
                                          AES *°H Od
                                   VN 'X«eH TeT3ueuTJ ^SJTJ
                                                                                                                                                                                 V
Lf 6ZZ$           :^unouiv }aN
                                                                                                 xaNNrabw -d qiavq   E£l»6Z» :aopuaA                                   "ty
                                                                                                                                                                             o
                 RETURN IN 5 DAYS TO:
                 DEBBIE RICE, CCT/CIO
                 Johnson County Treasurer
                                                                                                                         P     rly .•JrannBir I'iini:v ik>w|'